PER CURIAM.
Znop Byx Vmon was convicted of knowingly making false statements to a licensed firearms dealer in connection with attempts to purchase firearms, in violation of 18 U.S.C. § 922(a)(6) and sentenced to 70 months imprisonment. We affirmed his conviction on direct appeal, in which Vmon raised a constitutional challenge to his convictions under Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), for the first time in his reply brief. Vmon petitioned the Supreme Court for certiorari, which the Court granted, vacating and remanding the case to us for reconsideration in light of United States v. Booker, — U.S. —, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).
This court does not consider issues raised for the first time in a reply brief, and this rule applies to Booker challenges. See United States v. Day, 405 F.3d 1293, 1294 n. 1 (11th Cir.2005); United States v. Dockery, 401 F.3d 1261, 2005 WL 487735 (11th Cir.2005); United States v. Levy, 2005 WL 1620719 (11th Cir. July 12, 2005). Accordingly, we AFFIRM.